Case 1:21-cv-00445-CJN Document 30-2 Filed 04/19/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

US DOMINION, INC., DOMINION
VOTING SYSTEMS, INC., and
DOMINION VOTING SYSTEMS
CORPORATION

c/o Cogency Global

1025 Vermont Ave., NW, Suite 1130
Washington, DC 20005,

Plaintiffs, Case No. 1:21-ev-00445-CJN

¥v.

MY PILLOW, INC. and
MICHAEL J. LINDELL
343 E 82™ Street #102
Chaska, MN 55318,

Defendants.

Newer New eee cme” Sinem eee! mre! Se gee Sie ee ee ee Ne ee ee ee

 

DECLARATION OF MARK SCHABERT

 

STATE OF MINNESOTA )
) ss.
COUNTY OF CARVER )

I, Mark Schabert, state and declare as follows:

l. I am controller of Defendant My Pillow, Inc., one of the Defendants named
in the above-referenced case. As such, I have personal knowledge of the dates, events,
and facts stated below. I submit this Declaration in support of Defendant My Pillow,

Inc.’s Motion to Dismiss.
Case 1:21-cv-00445-CJN Document 30-2 Filed 04/19/21 Page 2 of 2

2. My Pillow is a Minnesota Company with its principal place of business in
Chaska, Minnesota. It has two manufacturing facilities located in Shakopee, Minnesota.
My Pillow does not have any offices, factories, warehouses, distribution facilities, or
company-owned retail facilities in the District of Columbia.

3. My Pillow is based in Minnesota, and nearly all of My Pillow’s
approximately 700 employees reside in Minnesota. Fewer than 10 My Pillow employees
reside outside Minnesota. A majority of My Pillow’s board members and executive
officers reside in Minnesota. None of My Pillow’s executive officers, board members, or
employees work or reside in the District of Columbia.

4. Less than 0.1 percent of My Pillow’s 2020 revenues were generated from
sales in the District of Columbia,

5. My Pillow is managed by a Board of Directors, subject to its articles of
incorporation and bylaws as well as Minnesota law, all of which limit Mr. Lindell’s
authority to act on behalf of My Pillow.

6. My Pillow has not made any statements concerning Dominion voting
machines, nor has it directed anyone at the company to do so.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

Executed on April 18, 2021, in Carver County, Minnesota.

Ait bth

Mark Schabert
